tribal fev euee serie mar uniform issue list se tep mts legend ira x company m company n company o amount a deaf this is in response to correspondence dated date as supplemented by correspondence and communications dated august october and date in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on date you established an individual_retirement_annuity ira with company m this was a one-time contribution to purchase an ira which was a single premium deferred_annuity company m was taken over by company n and the ira became ira x although you received an annual_statement from company n indicating the balance and earnings for ira x there was no indication in your statement that the funds were maintained in an ira in addition you never received the annual internal_revenue_service form_5498 ira contribution information from company n you decided to transfer the funds in ira x amount a to a local broker of company o for better management of your account you supplied the broker with a copy of an annual_statement from company n and instructed him to have amount a transferred to your company o account due to the long passage of time you did not in june page recall or have any record from company n indicating that amount a was being held in an ira you depended on representatives of company n and company o to exchange the necessary information in order to properly transfer the funds company n did not inform your company o broker that these were ira funds you have both an ira account and non-ira accounts with company o since your broker was unaware that these were ira funds he deposited amount a into your non-ira account with company o when this transfer occurred you relied upon your company o broker to transfer the company n funds to the same type of account which was used with company n you realized that the distribution fro when your federal tax_return for preparer told you that you owed additional taxes due to the full distribution from ira x you did not remember that the funds with company n were in an ira until your tax preparer identified them to you as an ira distribution amount a is the amount of the distribution from ira x which was placed into a non-ira account with company o you have not withdrawn any amounts from this non-ira account amount a is still invested in assets in your brokerage account with company o was not properly rolled over into another ira as being prepared at that time your tax based on the facts and representations you request that the service waive the 60-day rollover requirement contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 page sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that you communicated your intent to representatives of both investment companies that you wanted to have amount a transferred from ira x into the same type of account in company o you relied upon these representatives of the financial institutions to properly effect a direct_rollover of amount a into your ira with company o instead the representatives of company n did not relay the relevant information to your broker at company o which caused amount a to be misdirected into a non-ira account due to the passage of time and the lack of information from company n regarding the status of ira x you were not aware of this error until your tax preparer informed you therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a you are granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount a will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact please address all correspondence to d at oo yours fare en da tele er employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
